Title: From George Washington to John Dandridge, 18 November 1788
From: Washington, George
To: Dandridge, John



Dear Sir,
Mount Vernon November 18th 1788

Your letter of the 27th Ulto came duly to hand, but company and other occurrences have with-held my acknowledgment of it till now.
It is not my wish to add Land or Slaves to my present possessions but much less is it my desire to distress your father’s Estate by insisting on Cash in discharge of his Bonds. Western Lands,

however valuable and productive they may be to residents have been found and incumbrance to me, although in point of quality, situation and natural advantages, mine are exceeded by none—the tract therefore on Elk-horn would by no means suit me—but if you will inform me in whose occupation the Gloucester tract is and on what terms—Who was the former Propietor of it, and how it is employed, and at the same time furnish me with a plat, on the courses of it that I may see the shape and to have it examined, I will, as soon after as it can well be done, give you a decisive answer with respect to your proposal.
Your Aunt and sister offer their love to you, the rest of the family unite in every good wish but none with more sincerity than. Dear Sir Yr Obedt & Affect. Hble Servant

Go: Washington

